Citation Nr: 1218490	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.  She had service in the Army National Guard between February 1982 and January 1984, and apparently had subsequent service with the Navy Reserves.  

This case is considered to come before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Nashville, Tennessee, VA Regional Office (RO). 

The Veteran was afforded a hearing at the RO in July 2007.  A transcript of the hearing is associated with the claims folder.  

In the May 2008 VA Form 9, the Veteran requested a Board hearing.  In correspondence received in December 2008, the Veteran withdrew the hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hearing loss and tinnitus.  She contends this is due to her exposure to X-rays and mercury in her capacity as a dental technician during her active service, and/or as due to exposure to various radio frequencies, acoustic trauma, air travel, and swimming as may have occurred during her reserve service.  In support of her claim, she submitted a letter from a private physician , John L. Tate, MD, that provides a general statement of support for her contentions.  (He indicated, "It is medically probable that this [referring to her hearing loss] was contributed to by her active and reserve duty.")  Although the earliest documented complaints of hearing loss are dated in 1986, with the condition attributed to the Veteran's work as a radio dispatcher for the State Police, and a VA examiner concluded the Veteran's hearing loss was not related to her exposure to mercury in service, there have not been any additional medical opinions obtained addressing the Veteran's other theories of entitlement.  This should be accomplished.  

The Board also notes that a June 2008 statement from the Veteran's former spouse notes that the Veteran receives Social Security Administration (SSA) Disability Insurance benefits due to hearing loss.  As the documents from this determination may discuss the etiology of the disability at issue, they should be sought.  Likewise, any more recent VA treatment records of the Veteran's claimed disability should be associated with the claims file.  

Lastly, although the Veteran apparently did not have a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) created during her period of service as would document her claimed X-ray exposure, given her contentions, it appears to be appropriate to develop her claim consistent with the provisions of 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All efforts in this regard should be documented in the claims file.  If the search for these records is negative, the finding should be noted in the claims file and the Veteran must be informed of such in writing.

2.   Ensure compliance with 38 C.F.R. § 3.311 and VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, which outlines the special steps required to be taken when addressing claims for service connection due to exposure to ionizing radiation.   

3.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since February 2006.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

4.  After completion of the above and all outstanding records have been associated with the claims folder, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of her hearing loss and tinnitus.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report as to the onset and continuity of symptomatology of relevant symptoms and opine as to whether it is at least as likely as not that any hearing loss or tinnitus found to be present had an onset during service or is otherwise related service, including the Veteran's contentions in this regard; i.e., X-ray exposure as a service dental technician, mercury in tooth fillings, air travel occasioned by service, swimming occasioned by service, exposure to various radio frequencies occasioned by service, and acoustic trauma occasioned by service.  An explanation for all opinions should be provided, and in the event one or more of the Veteran's theories of causation are considered to account for the onset of one or the other of her claimed disabilities, the examiner should describe how any X-ray exposure, mercury tooth fillings, air travel, swimming, various radio frequency exposure or acoustic trauma as would have occurred outside a military context was excluded as the cause.  

5.  Thereafter, readjudicate the appeal.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and her representative a supplemental statement of the case and provide her an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



